8 N.Y.2d 803 (1960)
In the Matter of New York Compensation Insurance Rating Board, Its Members, Individually and as an Association, and its Subscribers, Appellants,
v.
Superintendent of Insurance of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 23, 1960.
Decided April 29, 1960.
John P. McGrath and Denis B. Sullivan for appellants.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz, Paxton Blair and George K. Bernstein of counsel), for respondent.
Edwin D. Kyle for National Council on Compensation Insurance, amicus curiæ.
Joseph Dean Edwards and Mahlon Z. Eubank for Commerce and Industry Association of New York, amicus curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS and BURKE. Taking no part: Judge FOSTER.
Order affirmed, with costs; no opinion.